Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Robinson et al. (United States Patent Application Publication US 2014/0268459), hereinafter Robinson, in view of Divan (United States Patent Application Publication US 2012/0063047), hereinafter Divan, and further in view of Mansfield et al. (United States Patent Application Publication US 2014/0343744), hereinafter Mansfield.

Regarding claim 1, Robinson teaches a modular computing device including a plurality of universal serial bus (USB) ports; (“protected circuitry (E.G., Smart phone)” 106 in Fig. 1 [0009] “a cellular phone or other electronic device”… [0023] “The interface circuit 312 may be implemented using…a Universal Serial Bus (USB) interface” A cellular phone or other electronic device is interpreted as a modular computing device. As discussed above, a USB interface is included in a modular computing device.) a power supply unit (“Power supply” 102 in Fig. 1) coupled to the (As shown in Fig. 1, a power supply unit is connected or coupled to the protected circuitry, which is interpreted as the modular computing device.) an embedded controller (“Dynamic over-current protection circuit” 104 in Fig. 1) coupled to the power supply unit and to the plurality of USB ports, (As shown in Fig. 1, “dynamic over-current protection circuit” is connected to the protected circuitry including USB ports.) the embedded controller to: monitor a level of power consumed by the system; ([0020] “The LED flash may cause a short spike in the power requirements.” “A short spike in the power requirements” is the “high current” or “the dynamic threshold based on an external high current request” as disclosed by Robinson. “Electrical Current Sampler” 204 in Fig. 2, “Sample current” 516 in Fig. 5. As shown in Fig. 2 and Fig. 5, the dynamic over-current protection circuit, which is interpreted as the embedded controller includes electrical current sampler, which monitors the current to compare with the threshold.) determine whether a surge event has occurred in the system; ([0009] “If the current exceeds the lower threshold for the same or a different period of time, the dynamic over-current protection circuit generates a trip signal to protect the circuitry from an over-current condition.” A surge event is interpreted as the event when the power consumed by the system exceeds a threshold for a certain period of time. The embedded controller compares the current, which is interpreted as power, to the threshold and determine if the threshold is exceeded for a certain period of time.) in response to the determination that the surge ([0011] “the over-current comparator is structured to produce the trip signal in response to the sample current level exceeding the over-current protection threshold after increasing the over current protection threshold.” [0036] “Accordingly, when the sample current rises above the lower dynamic threshold 514, the dynamic over-current threshold generator 206 does not raise the dynamic threshold to the higher level because the hold-off timer 212 is still running. As a result, the over-current comparator 202 generates a trip signal, which causes current to stop flowing from the power supply 102 to the protected circuitry 106.” As the surge event, such as high current above the threshold, occurs, the current from the power supply to the protected circuitry is stopped. As shown in Fig. 5, the amount of sample current reduced during 506 due to the surge event is interpreted as the first amount.) determine whether an agency event has occurred in the system; ([0036]-[0038] “the hold-off timer 212 has expired and the dynamic over-current threshold generator 206 would be allowed to raise the dynamic threshold 514 to the higher level. During the fifth example time period 510, the sample current 516 goes above the lower dynamic threshold 514. Accordingly, the dynamic over-current threshold generator206 raises the dynamic threshold 514 to the higher limit and starts the high-current timer 210. However, the sample current 516 exceeds even the higher limit. Therefore, the over-current comparator 202 generates a trip signal.” When the surge event occurs, the hold-off timer starts, which is interpreted as in response to the determination that the surge event occurred. Then, when the hold-off timer expires, the power consumed by the system is compared to a higher threshold. An agency event is interpreted as the event when the power consumption exceeds to a threshold for a certain period of time, which may be different from the surge event. In response to the determination that the agency event has occurred, the power consumed by the system is compared to the higher threshold to determine the agency event.) and in response to the determination that the agency event has occurred, initiate the power reduction process ([0009] “If the current exceed the higher threshold for a certain period of time, the dynamic over-current protection circuit generate a trip signal to protect certain circuitry from an over-current condition.” [0038] “the sample current exceeds even the higher limit. Therefore, the over-current comparator generates a trip signal.” A trip signal due to the sample current exceeding the higher limit, which initiates lowering the current, is interpreted as in a response to the determination that the agency event has occurred, initiate a power reduction process.) to reduce an amount of power for the plurality of USB ports by a second amount. ([0009] “If the current exceeds the lower threshold for the same or a different period of time, the dynamic over-current protection circuit generates a trip signal to protect the circuitry from an over-current condition.” [0012] “the protected circuitry 106 may be some portion or all of a smart phone.” [0021] “A block diagram of certain elements of an example electronic device 300 is illustrated in FIG. 3. The example electrical device 300 includes a main unit 106…one or more interface circuits 312.” [0023] “The interface circuit may be implemented using…a Universal Serial Bus (USB) interface.” As shown in Fig. 5, during the 510 period, the sample current, which is interpreted as power consumption, is reduced when it is above the threshold for some time. Also, the protected circuitry 106 may be some portion of a smart phone, which includes one or more interface circuits such as USB interfaces, which is interpreted as the plurality of USB ports. Some portion of a smart phone can be plurality of USB interfaces. Furthermore, a trip signal to cause current to stop flowing to the protected circuitry or the plurality of USB ports is interpreted as to reduce an amount of power for the plurality of USB ports by a second amount. As shown in Fig. 5, the amount of sample current reduced during 510, which is different amount of sample current during 506, is interpreted as a second amount.)
However, Robinson does not teach in response to a determination that the level of power consumed by the system remains above a threshold after the agency event, determine whether a shutdown event has occurred, wherein the shutdown event comprises: a determination that an upper threshold of power has been exceeded; termination of power to the plurality of USB ports. 
Divan teaches in response to a determination that the level of power consumed by the system remains above a threshold after the agency event, determine whether a ([0027] “Upon exceeding Imax, resistors 360 and 365 provide a high resistance to limit current to the attached load…if the sensed current remains high for a predetermined period, a trip signal is activated by the microcontroller, opening an overload switch or circuit breaker and shutting the system down.” The limit current to the attached load upon exceeding Imax is interpreted as the agency event and power reduction. After the agency event, the power is continuously monitored if the power is below allowable level. However, if the power remains high for a predetermined period, which is interpreted as the level of power consumed by the system remains above a threshold, a trip signal determines to shut down the system. [0027] “shutting the system down” is interpreted as the shutdown event. The shutdown event is determined when the power remains above the threshold for a predetermined period, which is interpreted as a first defined period of time.)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Robinson to incorporate the teaching of Divian in response to a determination that the level of power consumed by the system remains above a threshold after the agency event, determine whether a shutdown event has occurred in the system, wherein the shutdown event comprises a determination that an upper threshold of power has been Divian further improves upon Robinson by shutting down the system when the current remains above the threshold for a certain period of time after reducing power. As recognized by Divian, the operating equipment can be damaged as well as degraded leading to shortened equipment life and premature equipment failure by a current surge. ([0016]) As well known in the art before the effective filing date of the claimed invention, if the power remains above the threshold after reducing the power, it indicates the malfunction or the damages of the system, which can lead to the damage to the other parts of the system. It prevents further damage to the system to shut down the system when the shutdown event is detected. Thus, it would be advantageous to incorporate the shutdown system when the power remains above the threshold for a certain period of time even after power reduction in order to prevent the damage to the system due to the high power.
However, Robinson in view of Divian does not teach in response to a defined period of time elapsing following the shutdown event, restore power to the plurality of USB ports. 
Mansfield teaches in response to a defined period of time elapsing following the shutdown event, restore power to the plurality of USB ports. ([0161] “The microprocessor 1820 may continuously monitor grid stability data to determine when demand power may be restored to the premises after reduction of demand power to zero.” [0163] “The energy savings device 1 may resume power once the Premise Resume Time, tpremise resume has expired as long the stability remains in the normal horizon condition 2010 category.” After the premise resume time, which is after the reduction of demand power to zero or shutdown, power is resumed to the energy saving device, which is interpreted as restore power. As discussed above, Robinson teaches the plurality of USB ports. Furthermore, the energy saving device also includes USB interfaces as shown in Fig. 15B and the paragraph [0079].)
It would have been have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Robinson in view of Divan by incorporating the teaching of Mansfield to restore power in response to a defined period of time elapsing following the shutdown event. They are all directed toward power control to protect the electronic device from a power surge. If the power is restored immediately, the power failure may happen repeatedly. Thus, as recognized by Mansfield, in order to mitigate the risk of a repeat failure, the device may restore the power after a certain period of time. ([0162]) Therefore, it would be advantageous to incorporate the teaching of Mansfield to restore power in response to a defined period of time elapsing following the shutdown event in order to mitigate the risk of a repeat failure.

2, Robinson in view of Divan and further in view of Mansfield teaches all the limitations of the system of claim 1, as discussed above.
Robinson, as modified above, further teaches wherein in response to determination that the surge event has occurred, the embedded controller is to: recheck the level of power consumed by the system after a defined period of time. ([0009] “hold-off time” As shown in Fig. 4 “412” and “414”, during the lower threshold period, which is interpreted as the condition for the surge event, when “hold-off time” expires, which is interpreted as after a defined period of time, the power consumed by the system is monitored or rechecked.)

Regarding claim 3, Robinson in view of Divan and further in view of Mansfield teaches all the limitations of the system of the claim 2, as discussed above.
Robinson, as modified above, teaches wherein in response to the determination that the agency event has occurred, the embedded controller is to: reduce [[a]] the level of power provided to the system by the second amount, wherein the second amount is greater than the first amount; (As shown in Fig. 5, the second amount, which is the sample current reduced during 510 is greater than the first amount, which is the sample current reduced during 506.) and recheck the level of power consumed by the system after another defined period of time. ([0039] “During the sixth time period 512, the dynamic over current threshold generator 206 lowers the dynamic threshold 514 to the lower limit when the high-current timer 210 expires.” After the agency event, which is interpreted as the sample current 516 exceeding the threshold during the period 510, occurs, the high-current timer expires. Then, the sample current is still monitored during the period 512, which is interpreted as recheck the level of power consumed by the system after another defined period of time.)

Regarding claim 4, Robinson in view of Divan and further in view of Mansfield teaches all the limitations of the system of the claim 1, as discussed above.
Robinson, as modified above, teaches wherein determining whether the surge event has occurred comprises determining that the level of power consumed by the system is above a first threshold. ([0009] “lower threshold”) for a first period of time ([0009] “lower threshold for the same or a different period of time” As discussed above, the surge event is determined if the current, which is interpreted as power, exceeds the threshold for the same or different period time, which is interpreted as a first period of time.)

Regarding claim 5, Robinson in view of Divan and further in view of Mansfield teaches all the limitations of the system of the claim 1, as discussed above.
Robinson, as modified above, further teaches wherein determining whether the agency event has occurred comprises determining that the level of power consumed by ([0009] “the higher threshold for a certain period of time.” As discussed above, the agency event is determined when the power exceed the higher threshold, which is interpreted as a second threshold, for a certain period of time, which is interpreted as a second period of time.)

Regarding claims 6-10, the claims 6-10 are the non-transitory computer-readable storage medium containing instructions of the apparatus claims 1-5. Robinson teaches a non-transitory computer-readable storage medium containing instructions. ([0022] “The memory typically stores a software program that interacts with the other devices in the system…This program may be executed by the processor.” [0028] “The process 400 may be carried out by one or more suitably programmed processors.”) The claims 6-10 do not further teach or define the limitation over the limitations recited in the rejected claims above. Therefore, Robinson in view of Divan and further in view of Mansfield teaches all the limitations of the claims 6-10.

	Regarding claims 11-15, the claims 11-15 are the method claims of the apparatus claims 1-5. The claims 11-15 do not further teach or define the limitation over the limitations recited in the rejected claims above. Therefore, Robinson in view of Divan and further in view of Mansfield teaches all the limitations of the claims 11-15.

Response to Arguments
Applicant’s arguments, see Remarks, filed 12/16/2020, with respect to 35 U.S.C. 112(a) rejection have been fully considered and are persuasive.  The rejection of claim 3 under 35 U.S.C. 112(a) has been withdrawn. 

Applicant’s arguments, see Remarks, filed 12/16/2020, with respect to the rejections of claims 1-15 under 35 U.S.C. 102 & 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of Mansfield. Mansfield teaches a power restoration after the shutdown event after a period time to mitigate the repeat failure. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HYUN SOO KIM whose telephone number is (571)270-1768.  The examiner can normally be reached on Monday - Friday 8:30 am - 5:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on (571) 270-1640.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/JAWEED A ABBASZADEH/Supervisory Patent Examiner, Art Unit 2187